Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

Dated as of September 29, 2009

between

Norsk Hydro Produksjon AS

and

Ascent Solar Technologies, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1

SECTION 1.01 DEFINITIONS

   1

ARTICLE II PURCHASE AND SALE OF SHARES

   6

SECTION 2.01 PURCHASE AND SALE OF THE SHARES

   6

SECTION 2.02 PURCHASE PRICE

   6

SECTION 2.03 CLOSING

   6

SECTION 2.04 CLOSING DELIVERIES BY THE COMPANY

   6

SECTION 2.05 CLOSING DELIVERIES BY THE INVESTOR

   7

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   7

SECTION 3.01 ORGANIZATION AND QUALIFICATION; NO SUBSIDIARIES

   7

SECTION 3.02 CERTIFICATE OF INCORPORATION AND BYLAWS

   7

SECTION 3.03 CAPITALIZATION

   8

SECTION 3.04 AUTHORITY

   8

SECTION 3.05 NO CONFLICT; REQUIRED FILINGS AND CONSENTS

   9

SECTION 3.06 PERMITS; COMPLIANCE

   9

SECTION 3.07 SEC FILINGS; FINANCIAL STATEMENTS

   10

SECTION 3.08 ABSENCE OF CERTAIN CHANGES OR EVENTS

   11

SECTION 3.09 ABSENCE OF LITIGATION

   12

SECTION 3.10 EMPLOYEE BENEFIT PLANS

   12

SECTION 3.11 LABOR MATTERS

   12

SECTION 3.12 [INTENTIONALLY OMITTED]

   12

SECTION 3.13 PROPERTY AND LEASES

   12

SECTION 3.14 INTELLECTUAL PROPERTY

   14

SECTION 3.15 TAXES

   15

SECTION 3.16 ENVIRONMENTAL MATTERS

   16

SECTION 3.17 CONTRACTS; DEBT INSTRUMENTS

   17

SECTION 3.18 RELATED PARTY TRANSACTIONS

   18

SECTION 3.19 INSURANCE

   18

SECTION 3.20 CONTROLS

   18

SECTION 3.21 PRIVATE OFFERING

   18

SECTION 3.22 VOTE REQUIRED

   19



--------------------------------------------------------------------------------

SECTION 3.23 SECTION 203 OF THE DGCL; TAKEOVER STATUTE

   19

SECTION 3.24 BROKERS

   19

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

   19

SECTION 4.01 ORGANIZATION

   19

SECTION 4.02 AUTHORITY

   19

SECTION 4.03 NO CONFLICT; REQUIRED FILINGS AND CONSENTS

   19

SECTION 4.04 INVESTMENT PURPOSE

   20

SECTION 4.05 STATUS OF SHARES; LIMITATIONS ON TRANSFER AND OTHER RESTRICTIONS

   20

SECTION 4.06 SOPHISTICATION AND FINANCIAL CONDITION OF THE INVESTOR

   20

SECTION 4.07 AVAILABLE FUNDS

   20

SECTION 4.08 OWNERSHIP OF COMPANY SECURITIES

   20

SECTION 4.09 BROKERS

   21

ARTICLE V CONDUCT OF BUSINESS PENDING THE CLOSING

   21

SECTION 5.01 CONDUCT OF BUSINESS BY THE COMPANY PENDING THE CLOSING

   21

ARTICLE VI ADDITIONAL AGREEMENTS

   22

SECTION 6.01 ACCESS TO INFORMATION

   22

SECTION 6.02 FURTHER ACTION; REASONABLE BEST EFFORTS; CONSENTS; FILINGS

   22

SECTION 6.03 PUBLIC ANNOUNCEMENTS

   23

SECTION 6.04 COOPERATION

   23

SECTION 6.05 CERTAIN NOTICES

   23

SECTION 6.06 FIRPTA

   24

ARTICLE VII CONDITIONS

   24

SECTION 7.01 CONDITIONS TO THE OBLIGATIONS OF EACH PARTY

   24

SECTION 7.02 CONDITIONS TO THE OBLIGATIONS OF THE INVESTOR

   24

SECTION 7.03 CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

   25

ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER

   25

SECTION 8.01 TERMINATION

   25

SECTION 8.02 EFFECT OF TERMINATION

   25

SECTION 8.03 FEES AND EXPENSES

   26

SECTION 8.04 AMENDMENT

   26

SECTION 8.05 WAIVER

   26

ARTICLE IX GENERAL PROVISIONS

   26

SECTION 9.01 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

   26

SECTION 9.02 NOTICES

   29

SECTION 9.03 SEVERABILITY

   29



--------------------------------------------------------------------------------

SECTION 9.04 ENTIRE AGREEMENT; ASSIGNMENT

   29

SECTION 9.05 PARTIES IN INTEREST

   30

SECTION 9.06 SPECIFIC PERFORMANCE

   30

SECTION 9.07 GOVERNING LAW

   30

SECTION 9.08 WAIVER OF JURY TRIAL

   30

SECTION 9.09 ATTORNEYS’ FEES

   30

SECTION 9.10 COUNTERPARTS

   30

 

EXHIBIT A    FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT, dated as of September 29, 2009 (this
“Agreement”), between NORSK HYDRO PRODUKSJON AS, a corporation organized under
the laws of the Kingdom of Norway (the “Investor”), and ASCENT SOLAR
TECHNOLOGIES, INC., a corporation organized under the laws of the State of
Delaware (the “Company”).

RECITALS

WHEREAS, the Company is conducting an underwritten public offering (the “Public
Offering”) of its Common Stock, par value $0.0001 per share (the “Company Common
Stock”) to raise up to $46 million (including shares of Company Common Stock to
cover overallotments) pursuant to an effective shelf registration statement on
file with the Securities and Exchange Commission (the “SEC”);

WHEREAS, the Company desires to sell to the Investor, and the Investor desires
to purchase from the Company, pursuant to the terms and conditions set forth in
this Agreement, such number of shares (the “Shares”) of Company Common Stock as
is determined by dividing $5,000,000 (five million dollars) by the price per
share of Company Common Stock that shares of Company Common Stock are sold for
in the Public Offering, which purchase and sale shall be contingent upon the
closing of the Public Offering and shall close, if at all, concurrently with the
Public Offering;

WHEREAS, concurrently with execution of this Agreement the Investor will enter
into a registration rights agreement with the Company with respect to the Shares
in the form attached hereto as Exhibit A (the “Registration Rights Agreement”);
and

WHEREAS, certain terms used in this Agreement are defined in Section 1.01.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions.

(a) For purposes of this Agreement:

“affiliate” of a specified person means a person who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified person.

“beneficial owner” (and related terms such as “beneficially owned” or
“beneficial ownership”) has the meaning ascribed to such term under Rule 13d-3
of the Exchange Act.

“Board” means the Board of Directors of the Company.

“business day” means any day on which the principal offices of the SEC in
Washington, D.C. are open to accept filings, or, in the case of determining a
date when any payment is due, any day on which banks are not required or
authorized to close in New York City, New York; Denver, Colorado; or Oslo,
Norway.

 

SECURITIES PURCHASE AGREEMENT

Page 1



--------------------------------------------------------------------------------

“Bylaws” means the Amended and Restated Bylaws of the Company, dated April 17,
2007.

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, dated as of October 26, 2005.

“Class B Warrants” means non-redeemable Class B public warrants of the Company
traded on Nasdaq under the symbol ASTIZ, each of which entitles the holder
thereof to purchase one share of Company Common Stock at an exercise price of
$11.00 per share.

“Code” means the Internal Revenue Code of 1986, as amended.

“contract” means any agreement, contract, lease, power of attorney, note, loan,
evidence of indebtedness, purchase order, letter of credit, settlement
agreement, franchise agreement, undertaking, covenant not to compete, employment
agreement, license agreement, instrument, obligation, commitment, understanding,
policy which constitutes an executory obligation, purchase and sales order,
quotation which constitutes an executory commitment and other executory
commitments to which a person is a party or to which any of the assets of such
person are subject, whether oral or written, express or implied.

“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, as trustee or
executor, by contract, credit arrangement or otherwise; including the ownership,
directly or indirectly, of securities having the power to elect a majority of
the board of directors or similar body governing the affairs of such person.

“DGCL” means the General Corporation Law of the State of Delaware.

“Environmental Laws” means any United States federal, state or local Laws in
existence on the date hereof relating to pollution or the protection,
investigation or restoration of the environment or human health due to exposure
to Hazardous Substances.

“Equity Interest” means any share, capital stock, partnership, member or similar
interest in any person, and any option, warrant, right or security (including
debt securities) convertible, exchangeable or exercisable therefor.

“Expenses” means all reasonable and documented out-of-pocket costs, fees and
expenses (including all fees and expenses of counsel, accountants, experts and
consultants to a party hereto and its affiliates) incurred by a party or on its
behalf in connection with or related to the authorization, preparation,
negotiation and execution of this Agreement and the Registration Rights
Agreement and the performance of the Transactions.

“Hazardous Substances” means (i) those substances defined in or regulated under
the following federal United States statutes and their state counterparts, as
each may be amended from time to time, and all regulations thereunder: the
Hazardous Materials Transportation Act, the Solid Waste Disposal Act, the
Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Clean Water Act, the Safe Drinking
Water Act, the Atomic Energy Act, the Toxic Substances Control Act, the Federal
Insecticide, Fungicide, and Rodenticide Act, the Occupational Health and Safety
Act and the Clean Air Act; (ii) petroleum and petroleum products, including
crude oil and any fractions thereof; (iii) natural gas,

 

SECURITIES PURCHASE AGREEMENT

Page 2



--------------------------------------------------------------------------------

synthetic gas and any mixtures thereof; (iv) polychlorinated biphenyls, asbestos
and radon and (v) any substance, material or waste defined as toxic or hazardous
or as a pollutant or contaminant, or regulated by any Governmental Authority
pursuant to any Environmental Law.

“Intellectual Property” means, in any and all jurisdictions throughout the
world, all (a) inventions and discoveries (whether or not patentable and whether
or not reduced to practice), improvements thereto, and patents, patent
applications, invention disclosures and other rights of invention, including any
reissues, divisionals, continuations and continuations-in-part, provisionals,
reexamined patents or other applications or patents claiming the benefit of the
filing date of any such application or patent; (b) trademarks, service marks,
trade names, trade dress, logos, Internet domain names, product names, slogans
and other identifiers of source or goodwill, including any common law rights,
registrations, and applications for registration for any of the foregoing, and
including the goodwill symbolized by or associated with any of the foregoing;
(c) copyrightable works, all rights in copyrights, including moral rights,
copyrights, website content, packaging design and art work and other rights of
authorship and exploitation and any applications, registrations and renewals in
connection therewith; (d) confidential and proprietary information, including
customer and supplier lists and related information, pricing and cost
information, business and marketing plans, research and development, advertising
statistics, any other financial, marketing and business data, technical data,
databases, specifications, designs, drawings, methods, schematics and know-how;
(e) to the extent not covered by subsections (a) through (d), above, software
and website content; (f) rights of privacy and publicity; (g) any other
proprietary, intellectual property and other rights relating to any or all of
the foregoing and (h) all claims, causes of action and rights to sue for past,
present and future infringement, misappropriation or unconsented use of any of
the foregoing intellectual property, the right to file applications and obtain
registrations and all products, proceeds and revenues arising from or relating
to any and all of the foregoing.

“knowledge of the Company” means the actual knowledge of the directors and
executive officers of the Company, in each case, after reasonable inquiry.

“Leased Real Property” means the property demised under all leases, subleases or
other occupancy agreements relating to all real property that the Company leases
or subleases or otherwise has any right, title or interest in or to.

“Lien” means any charge, mortgage, pledge, deed of trust, hypothecation, right
of others, claim, security interest, encumbrance, burden, title defect, title
retention agreement, lease, sublease, license, occupancy agreement, easement,
covenant, condition, encroachment, voting trust agreement, interest, option,
right of first offer, negotiation or refusal, proxy, lien or other similar
restrictions or limitations.

“Material Adverse Effect” means any event, circumstance, change or effect that
(i) has or would have a material adverse effect on the business, operations,
assets, liabilities (including contingent liabilities), financial condition or
results of operations of the Company or (ii) materially impairs or would
materially impair the ability of the Company to consummate the Transactions and
perform its other obligations under this Agreement; provided, however, that
“Material Adverse Effect” shall not include any event, circumstance, change or
effect arising out of or attributable to (i) any increase or decrease in the
market price of the shares of the Company Common Stock (but not any event,
circumstance, change or effect underlying such increase or decrease to the
extent that such event, circumstance, change or effect would otherwise
constitute a Material Adverse Effect), (ii) any events, circumstances, changes
or effects that generally affect the industries in which the Company operates
and that do not materially disproportionately impact the Company, (iii) any
changes in the securities markets generally that do not materially
disproportionately impact the Company or (iv) any changes in general economic,
legal, regulatory or political conditions in the geographic regions in which the
Company operates that do not materially disproportionately impact the Company.

 

SECURITIES PURCHASE AGREEMENT

Page 3



--------------------------------------------------------------------------------

“Permitted Liens” means (i) liens for current Taxes not yet due and payable and
liens for Taxes being contested in good faith through proper proceedings (for
which contested Taxes adequate reserves have been made), (ii) inchoate
mechanics’ and materialmen’s liens for construction in progress and (iii) such
(A) inchoate workmen’s, repairmen’s, warehousemen’s and carriers’ liens arising
in the ordinary course of business of the Company consistent with past practice,
and (B) zoning restrictions, survey exceptions, utility easements, rights of way
and similar Liens that are typical for the applicable property type and locality
(excluding, in each case, any mortgages or other Liens securing borrowed money)
which do not materially interfere with the current use of such Leased Real
Property.

“person” means any individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person (including a “person” or “group”
each within the meaning of Section 13(d)(3) of the Exchange Act), trust,
association or entity or government, political subdivision, agency or
instrumentality of a government.

“Plan” means (i) all employee benefit plans (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended) and all bonus,
incentive, stock option, stock purchase, restricted stock, phantom stock, or
other stock-based compensation, deferred compensation, retiree medical or life
insurance, supplemental executive retirement, severance or other benefit plans,
programs, trusts or arrangements, and all employment, termination, severance,
compensation or other contracts or agreements, to which the Company or any of
its affiliates is a party, or which are sponsored by the Company or any of its
affiliates for the benefit of any employee, officer or director of the Company,
and (ii) any contracts, arrangements, agreements, policies, practices or
understandings between the Company or any of its affiliates and any employee of
the Company, including any contracts, arrangements or understandings or change
in control arrangements relating to a sale of the Company.

“Release” shall have the meaning given to such term in the United States
Comprehensive Environmental Response, Compensation and Liability Act, 42 USC
Section 9601 et seq.

“subsidiary” or “subsidiaries” of any person means an affiliate controlled by
such person, directly or indirectly, through one or more intermediaries.

“Tax Returns” means any return, declaration, report, election, claim for refund
or information return or other statement or form filed with or submitted to, or
required to be filed with or submitted to, any Governmental Authority in respect
of Taxes, including any schedule or attachment thereto or amendment thereof.

“Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts and
other similar charges of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any Governmental Authority or taxing authority, including taxes or
other charges on or with respect to income, franchise, windfall or other
profits, gross receipts, property (real or personal), sales, use, capital stock,
payroll, employment, occupation, severance, disability, premium, environmental
(including taxes under Code Section 59A), social security, workers’
compensation, estimated, unemployment compensation or net worth; alternative or
add-on minimum; taxes or other charges in the nature of excise, withholding, ad
valorem, stamp, transfer, value-added or gains taxes; license, registration and
documentation fees; and customs’ duties, tariffs and similar charges.

“Transactions” means execution and delivery of this Agreement and the
Registration Rights Agreement, the purchase and sale of the Shares as
contemplated by this Agreement, the issuance of the Shares by the Company and
the performance of the obligations contemplated by this Agreement and the
Registration Rights Agreement.

 

SECURITIES PURCHASE AGREEMENT

Page 4



--------------------------------------------------------------------------------

(b) The following terms have the meanings set forth in the Sections set forth
below:

 

Defined Term

  

Location of
Definition

Action

   § 3.09

Agreement

   Preamble

Blue Sky Laws

   § 3.05(b)

Claim Notice

   § 9.01(e)

Closing

   § 2.03

Company

   Preamble

Company Common Stock

   Recitals

Company Intellectual Property

   § 3.14(b)

Company Material Contract

   § 3.17

Company Options

   § 3.03(a)

Company Preferred Stock

   § 3.03(a)

Company Stock Option Plan

   § 3.03(a)

Disclosure Schedule

   Article III

Dispute Notice

   § 9.01(h)

Exchange Act

   § 3.05(b)

GAAP

   § 3.07(b)

Governmental Authority

   § 3.05(b)

Indemnified Party

   § 9.01(e)

Indemnifying Party

   § 9.01(e)

Indemnity Notice

   § 9.01(h)

Investor

   Preamble

Law

   § 3.05(a)

Losses

   § 9.01(b)

Nasdaq

   § 3.05(b)

Permits

   § 3.06

Public Offering

   Recitals

Purchase Price

   § 2.02

R&D Sponsor

   § 3.14(f)

Registered IP

   § 3.14(a)

Registration Rights Agreement

   Recitals

SEC

   Recitals

SEC Reports

   § 3.07(a)

Securities Act

   § 3.07(a)

Shares

   Recitals

SOX

   § 3.20

Termination Date

   § 8.01

Third Party Claim

   § 9.01(e)

 

SECURITIES PURCHASE AGREEMENT

Page 5



--------------------------------------------------------------------------------

(c) Interpretation and Rules of Construction. In this Agreement, except to the
extent otherwise provided or that the context otherwise requires:

(i) When a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement, unless otherwise indicated;

(ii) The table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(iii) Whenever the words “include”, “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(iv) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(v) All terms defined in this Agreement have the defined meanings when used in
any certificate or other document delivered pursuant hereto, unless otherwise
defined therein;

(vi) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(vii) References to a person are also to its successors and permitted assigns;

(viii) References to this Agreement or the Registration Rights Agreement are
deemed to include a reference to such agreement, as amended, modified or
supplemented; and

(ix) The use of “or” is not intended to be exclusive unless expressly indicated
otherwise.

ARTICLE II

PURCHASE AND SALE OF SHARES

SECTION 2.01 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Company shall issue to the
Investor, and the Investor shall purchase, accept and acquire from the Company,
the Shares.

SECTION 2.02 Purchase Price. The purchase price for the Shares shall be
$5,000,000 (five million dollars) in the aggregate (the “Purchase Price”).

SECTION 2.03 Closing. The closing of the issuance, purchase and sale of the
Shares (the “Closing”) will take place concurrently with the closing of the
Public Offering, at the offices of Holland & Knight LLP, 2300 U.S. Bancorp
Tower, 111 S.W. Fifth Avenue, Portland, Oregon 97204, unless another time, date
or place is agreed to by the Investor and the Company.

SECTION 2.04 Closing Deliveries by the Company. At the Closing, the Company
shall deliver or cause to be delivered to the Investor:

(a) duly executed certificates evidencing the Shares, registered in the name of
the Investor;

 

SECURITIES PURCHASE AGREEMENT

Page 6



--------------------------------------------------------------------------------

(b) an executed counterpart of the Registration Rights Agreement;

(c) copies of resolutions duly adopted by the Board authorizing the execution,
delivery and performance of this Agreement, the Registration Rights Agreement
and the sale and issuance of the Shares to the Investor; and

(d) copies of Listing of Additional Shares Notices filed with Nasdaq by or on
behalf of the Company in respect of the Shares and a certificate of the
President of the Company certifying that no objection has been received by the
Company from Nasdaq regarding such notices that has not been cured or waived.

SECTION 2.05 Closing Deliveries by the Investor. At the Closing, the Investor
shall deliver to the Company:

(a) the Purchase Price by wire transfer in immediately available funds to an
account specified by the Company in writing no less than two (2) business days
prior to the Closing; and

(b) an executed counterpart of the Registration Rights Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As an inducement to the Investor to enter into this Agreement, except as set
forth in the Disclosure Schedule, which identifies exceptions by specific
Section references, dated as of the date hereof delivered by the Company to the
Investor (the “Disclosure Schedule”), the Company hereby represents and warrants
to the Investor that:

SECTION 3.01 Organization and Qualification; No Subsidiaries.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware and has the requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted. The Company is duly qualified or licensed
as a foreign corporation to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its business makes such qualification, licensing or good
standing necessary, except for such failures to be so qualified or licensed and
in good standing that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) The Company does not (i) directly or indirectly own any Equity Interest, or
any interest convertible into or exchangeable or exercisable for any Equity
Interest in, any person or (ii) have any subsidiaries.

SECTION 3.02 Certificate of Incorporation and Bylaws. The Company has heretofore
made available to the Investor a complete and correct copy of the Certificate of
Incorporation and the Bylaws, each as amended to date, of the Company. Such
Certificate of Incorporation and Bylaws of the Company are in full force and
effect. The Company is not in violation of any of the provisions of its
Certificate of Incorporation or Bylaws. True and complete copies of all minute
books of the Company containing minutes for the period from October 26, 2005 to
the date of this Agreement have been made available by the Company to the
Investor.

 

SECURITIES PURCHASE AGREEMENT

Page 7



--------------------------------------------------------------------------------

SECTION 3.03 Capitalization.

(a) The authorized capital stock of the Company consists of 75,000,000 shares of
Company Common Stock and 25,000,000 shares of preferred stock, par value $0.0001
per share (the “Company Preferred Stock”). As of September 23, 2009,
(i) 21,157,261 shares of Company Common Stock were issued and outstanding, all
of which were validly issued, fully paid, nonassessable and free of preemptive
rights and (ii) no shares of Company Common Stock were held in the treasury of
the Company. As of September 23, 2009, 1,083,281 shares of Company Common Stock
were issued or issuable (and 2,500,000 shares of Company Common Stock were
reserved for issuance) upon exercise of outstanding employee stock options
granted pursuant to the Company’s 2005 Stock Option Plan, as amended through the
date of this Agreement (the “Company Stock Option Plan”). As of the date hereof,
no shares of Company Preferred Stock are issued and outstanding. As of
September 23, 2009, 10,502,583 Class B Warrants were issued and outstanding.
Except as set forth in this Section 3.03 and Section 3.10, there are no options,
warrants or other rights, agreements, arrangements or commitments of any
character to which the Company is a party or by which the Company is bound
relating to the issued or unissued capital stock or other Equity Interests of
the Company, or securities convertible into or exchangeable for such capital
stock or other Equity Interests, or obligating the Company to issue or sell any
shares of its capital stock or other Equity Interests, or securities convertible
into or exchangeable for such capital stock of, or other Equity Interests in,
the Company. Since September 23, 2009 the Company has not issued any shares of
its capital stock, or securities convertible into or exchangeable for such
capital stock or other Equity Interests, other than those shares of capital
stock reserved for issuance as set forth in this Section 3.03 or in
Section 3.03(a) of the Disclosure Schedule. Set forth in Section 3.03(a) of the
Disclosure Schedule is a true and complete list, as of September 20, 2009, of
the prices at which outstanding options issued under the Company Stock Option
Plan (the “Company Options”) may be exercised under the Company Stock Option
Plan, the number of Company Options outstanding at each such price and the
vesting schedule of the Company Options (i) granted to each “executive officer”
of the Company (within the meaning of such term under Section 16 of the Exchange
Act) or which are “incentive stock options” within the meaning of Section 422 of
the Code granted to any person. All shares of Company Common Stock issued upon
exercise of a Company Option have been and will be duly authorized, validly
issued, fully paid and nonassessable. Except as set forth in Section 3.03(a) of
the Disclosure Schedule, there are no outstanding contractual obligations of the
Company (A) restricting the transfer of, (B) affecting the voting rights of,
(C) requiring the repurchase, redemption or disposition of, or containing any
right of first refusal with respect to, (D) requiring the registration for sale
of or (E) granting any preemptive or antidilutive right with respect to, any
shares of Company Common Stock or any capital stock of, or other Equity
Interests in, the Company. There are no outstanding contractual obligations of
the Company to provide funds to, or make any investment (in the form of a loan,
capital contribution or otherwise) in, any person.

(b) The Shares, when issued, paid for and delivered in accordance with the terms
of this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable and not subject to preemptive rights.

SECTION 3.04 Authority. The Company has all necessary power and authority to
execute and deliver this Agreement and the Registration Rights Agreement, to
perform its obligations hereunder and thereunder and to consummate the
Transactions. The Company’s execution and delivery of this Agreement and the
Registration Rights Agreement and the consummation by the Company of the
Transactions have been duly and validly authorized by all necessary corporate
action and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement or the Registration Rights Agreement or to
consummate the Transactions. The Board has approved this Agreement, the
Registration Rights Agreement, and the issuance of the Shares. This Agreement
and the Registration Rights Agreement have been duly authorized and validly
executed and delivered by the Company

 

SECURITIES PURCHASE AGREEMENT

Page 8



--------------------------------------------------------------------------------

and, assuming the due authorization, execution and delivery by the Investor,
this Agreement and the Registration Rights Agreement constitute a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with their respective terms.

SECTION 3.05 No Conflict; Required Filings and Consents.

(a) The execution and delivery by the Company of this Agreement and the
Registration Rights Agreement do not, and the performance of its obligations
hereunder and thereunder will not, (i) conflict with or violate the Certificate
of Incorporation or Bylaws of the Company, (ii) assuming that all consents,
approvals, authorizations and other actions described in subsection (b) have
been obtained and all filings and obligations described in subsection (b) have
been made, conflict with or violate any domestic or, to the knowledge of the
Company, foreign, statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order (“Law”) applicable to the
Company or by which any property or asset of the Company is bound or affected or
(iii) require any consent or approval under, result in any breach of or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give to others any right of termination,
amendment, acceleration or cancellation of, or give to others a right to require
any payment to be made under, or result in the creation of a Lien or other
encumbrance on any property or asset of the Company pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation, except, with respect to clauses (ii) and (iii),
for any such conflicts, violations, breaches, defaults or other occurrences
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b) The execution and delivery by the Company of this Agreement and the
Registration Rights Agreement do not, and the performance of its obligations
hereunder and thereunder will not, require any consent, approval, authorization
or permit of, or filing with or notification to, any United States federal,
state, county or local or, to the knowledge of the Company, foreign, government,
governmental, Tax, regulatory or administrative authority, agency,
instrumentality or commission or any court, tribunal or judicial or arbitral
body (a “Governmental Authority”), except (i) for (A) applicable requirements,
if any, of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “Exchange Act”), state securities or
“blue sky” laws (“Blue Sky Laws”), and (B) any filings required under the rules
and regulations of the Nasdaq Stock Market (“Nasdaq”) and (ii) where the failure
to obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications, would not, individually or in the aggregate,
reasonably be expected to (1) prevent or materially delay consummation of the
Transactions, (2) otherwise prevent or materially delay performance by the
Company of any of its material obligations under this Agreement or the
Registration Rights Agreement or (3) have a Material Adverse Effect.

SECTION 3.06 Permits; Compliance. The Company is in possession of all
franchises, grants, authorizations, licenses, permits, easements, variances,
exceptions, consents, certificates, approvals and orders of any United States
Governmental Authority and, to the knowledge of the Company, any foreign
Governmental Authority, necessary for the Company to own, lease and operate its
properties or to carry on its business as it is now being conducted and
substantially as described in the Company’s SEC Reports filed prior to the date
hereof (the “Permits”), and all such Permits are valid, and in full force and
effect, except where the failure to have, or the suspension or cancellation of,
or failure to be valid or in full force and effect of, any of the Permits would
not, individually or in the aggregate, reasonably be expected to (A) prevent or
materially delay consummation of the Transactions, (B) otherwise prevent or
materially delay performance by the Company of any of its material obligations
under this Agreement or any Registration Rights Agreement to which it is a party
or (C) have a Material Adverse Effect. As of the date hereof, no suspension or
cancellation of any

 

SECURITIES PURCHASE AGREEMENT

Page 9



--------------------------------------------------------------------------------

of the Permits is pending or, to the knowledge of the Company, threatened,
except where the failure to have, or the suspension or cancellation of, any of
the Permits would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The Company is not in conflict with, or in
default, breach or violation of, (i) any domestic United States Law or, to the
knowledge of the Company, any foreign Law, applicable to the Company or by which
any property or asset of the Company is bound or affected, or (ii) any Permits,
except for any such conflicts, defaults or violations that would not,
individually or in the aggregate, reasonably be expected to (A) prevent or
materially delay consummation of the Transactions, (B) otherwise prevent or
materially delay performance by the Company of any of its material obligations
under this Agreement or the Registration Rights Agreement or (C) have a Material
Adverse Effect. Since the enactment of SOX, the Company and each of its officers
and directors have been and are in compliance in all material respects with
(A) the applicable provisions of SOX and the related rules and regulations
promulgated thereunder and under the Exchange Act and (B) the applicable listing
and corporate governance rules and regulations of Nasdaq.

SECTION 3.07 SEC Filings; Financial Statements.

(a) The Company has timely filed all forms, reports and documents (including all
exhibits) required to be filed by it with the SEC since July 10, 2006 (the “SEC
Reports”). The SEC Reports (i) were prepared in accordance with the requirements
of the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”) or the Exchange Act, as the case
may be and (ii) did not at the time they were filed contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
of the circumstances under which they were made, not misleading. As of the date
hereof, the Company is eligible to register securities on Form S-3 of the
Securities Act.

(b) Each of the financial statements (including, in each case, any notes
thereto) contained in the SEC Reports was prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods indicated (except as may be indicated in the notes
thereto) and the Company’s books and records, and each fairly presented the
financial position, results of operations and cash flows of the Company as at
the respective dates thereof and for the respective periods indicated therein
except as otherwise noted therein (subject, in the case of unaudited statements,
to normal year-end adjustments which individually or in the aggregate did not
have, and would not reasonably be expected to have, a Material Adverse Effect).
The books and records of the Company have been, and are being, maintained in
accordance with applicable legal and accounting requirements in all material
respects.

(c) Except as and to the extent set forth on the balance sheet of the Company as
of June 30, 2009 included in the Company Form 10-Q for the quarterly period
ended June 30, 2009, including the notes thereto, the Company has no liabilities
or obligations of any nature (whether accrued, absolute, contingent or
otherwise), except for liabilities or obligations incurred since June 30, 2009
that would not, individually or in the aggregate, reasonably be expected to
(A) prevent or materially delay consummation of the Transactions, (B) otherwise
prevent or materially delay performance by the Company of any of its material
obligations under this Agreement or the Registration Rights Agreement or
(C) have a Material Adverse Effect.

(d) The Company has previously made available to the Investor a complete and
correct copy of any amendment or modification which has not yet been filed with
the SEC to any agreement, document or other instrument which previously had been
filed by the Company with the SEC pursuant to the Securities Act or the Exchange
Act.

 

SECURITIES PURCHASE AGREEMENT

Page 10



--------------------------------------------------------------------------------

(e) As of the date hereof, neither the Company nor, to the knowledge of the
Company, any of the Company’s employees, is the subject of any formal or
informal investigation by the SEC, and, to the knowledge of the Company, no such
investigation has been threatened or in fact exists which would reasonably be
expected to result in the institution of any such investigation. Written
correspondence (other than any transmittal letter or other correspondence that
does not address substantively any comments or questions from, or ongoing
discussions with, the SEC), with the SEC since July 10, 2006 until the date
hereof has been made available to the Investor. The audit committee of the Board
has established “whistleblower” procedures that meet the requirements of
Exchange Act Rule 10A-3, and has made available to the Investor true, complete
and correct copies of such procedures. The Company has received no “complaints”
(within the meaning of Exchange Act Rule 10A-3) in respect of any accounting,
internal accounting controls or auditing matters. To the knowledge of the
Company, no complaints seeking relief under Section 806 of SOX have been filed
with the United States Secretary of Labor and no employee has threatened to file
any such complaint.

SECTION 3.08 Absence of Certain Changes or Events. Except as expressly
contemplated by this Agreement or as set forth in Section 3.08 of the Disclosure
Schedule, since June 30, 2009 through the date hereof, the Company has conducted
its business in the ordinary course consistent with past practice and, since
such date through the date hereof, (i) there has not occurred any Material
Adverse Effect or an event or development that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or any event
or development that would, individually or in the aggregate, reasonably be
expected to prevent or materially delay the performance of this Agreement or the
Registration Rights Agreement by the Company and (ii) the Company has not
(A) issued, sold, pledged, disposed, granted or encumbered any shares of any
class of capital stock or other Equity Interests in or of the Company, (B) sold,
pledged, disposed, transferred, leased, licensed, guaranteed or encumbered any
material property or assets of the Company, except in the ordinary course of
business consistent with past practice, (C) acquired (including by merger,
consolidation, or acquisition of stock or assets or any other business
combination) any corporation, partnership, other business organization or any
division thereof, (D) incurred any indebtedness for borrowed money which,
individually or together with all such other indebtedness , exceeds $200,000,
(E) granted any security interest in any of its material assets except for such
security interests as would constitute a Permitted Lien, (F) made or authorized
any capital expenditure or purchase of fixed assets other than in the ordinary
course of business, (G) increased the compensation or benefits payable to or to
become payable to its directors, officers or employees, except for increases in
accordance with past practices in salaries or wages of employees of the Company
which are not across-the-board increases, or granted any rights to severance or
termination pay to, or entered into any employment or severance agreement with,
any director, officer or other employee (other than severance for employees
other than officers, in accordance with past practice, in connection with such
employee’s termination of employment with the Company) of the Company, or taken
any affirmative action to amend or waive any performance or vesting criteria or
accelerate vesting, exercisability or funding under any Plan, (H) made, revoked
or changed any election in respect of Taxes, adopted or changed any material
accounting method in respect of Taxes or settled or compromised any material
claim, notice, audit report, liability or assessment in respect of Taxes,
(I) made any material change, other than changes required by GAAP or in the
ordinary course of business, with respect to accounting policies or procedures
of the Company, (J) pre-paid any long-term debt or paid, discharged or satisfied
any claims, liabilities or obligations (absolute, accrued, contingent or
otherwise), except for such payments, discharges or satisfaction of claims as
were in the ordinary course of business consistent with past practice or
(K) written up, written down or written off the book value of any material
assets, or a material amount of any other assets, other than in the ordinary
course of business or except as required by GAAP.

 

SECURITIES PURCHASE AGREEMENT

Page 11



--------------------------------------------------------------------------------

SECTION 3.09 Absence of Litigation. There is no litigation, suit, claim, action,
formal complaint, prosecution, indictment, formal investigation, arbitration or
proceeding (whether civil, criminal or administrative, an “Action”) pending or,
to the knowledge of the Company, threatened against the Company, or any property
or asset of the Company, or, to the knowledge of the Company, for which the
Company is obligated to indemnify a third party, before any Governmental
Authority that (i) has had or would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or (ii) challenges the
validity or propriety or seeks to materially delay or prevent the consummation
of the Transactions and which is reasonably expected to be adversely determined
against the Company. Neither the Company nor any property or asset of the
Company is subject to any order of, consent decree, settlement agreement or
similar written agreement with, any Governmental Authority, or any order, writ,
judgment, injunction, decree, ruling, determination or award of any Governmental
Authority that would, individually or in the aggregate, reasonably be expected
to (A) prevent or materially delay consummation of the Transactions,
(B) otherwise prevent or materially delay performance by the Company of any of
its material obligations under this Agreement or the Registration Rights
Agreement or (C) result in a Material Adverse Effect.

SECTION 3.10 Employee Benefit Plans.

(a) The Transactions will not entitle any employee, officer or director of the
Company to any amount (whether in cash or property) that would be received under
any Plan, or increase the amount of or accelerate the time of payment of vesting
thereof.

(b) Except as set forth in Section 3.10(b) of the Disclosure Schedule, all of
the options issued under the Company Stock Option Plan are (i) unvested and
(ii) were issued at no less than fair market value on the date of grant.

SECTION 3.11 Labor Matters. The Company is not a party to any collective
bargaining agreement or other labor union contract applicable to persons
employed by the Company, nor, to the knowledge of the Company as of the date
hereof, are there any activities or proceedings of any labor union to organize
any such employees. There are no controversies pending or, to the knowledge of
the Company, threatened between the Company and any of its employees, and there
is no organized strike, slowdown, work stoppage or lockout by or with respect to
any employees of the Company. The Company has complied in all material respects
with all applicable Laws relating to employment, equal employment opportunity,
labor, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining and occupational safety and health. The Company has properly
classified for Tax purposes, and for the purpose of determining eligibility to
participate in any Plan, all employees, leased employees, independent
contractors and consultants who have provided or who are currently providing
services to the Company and made all appropriate filings in connection with
services provided by such persons to the Company in accordance with their
classification.

SECTION 3.12 [Intentionally Omitted.]

SECTION 3.13 Property and Leases.

(a) The Company owns no real property. Other than the Leased Real Property, the
Company does not have any interest in any other real property.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Company has valid and
enforceable leasehold interests in all Leased Real Property and (ii) none of the
Leased Real Property is subject to any Liens (other than Permitted Liens) or any
other easements, rights of way, licenses, grants, building or use restrictions,
exceptions, reservations, limitations or other impediments. No person other than
the Company leases, has a tenancy or otherwise occupies, or has the right to
occupy or use, the Leased Real Property.

 

SECURITIES PURCHASE AGREEMENT

Page 12



--------------------------------------------------------------------------------

(c) With respect to each Leased Real Property, except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect:
(i) such lease or sublease is legal, valid, binding, enforceable and in full
force and effect; (ii) there exists no default under any such lease or sublease
by the Company which has not been cured, and, to the knowledge of the Company,
there has not occurred any event that (with the lapse of time or the giving of
notice or both) would constitute, and no party to any such lease has given the
Company written notice of or made a claim with respect to, a default on the part
of the Company under any such lease or sublease; (iii) to the knowledge of the
Company, no party (other than the Company) is in default, and there has not
occurred any event that (with the lapse of time or giving of notice or both)
would constitute a default by any such party under any such lease or sublease;
(iv) all leasing, brokerage, finder and other similar fees and commissions that
are due and payable by the Company with respect to such leases and subleases
have been paid in full and (v) a true, correct and complete copy of each such
lease and sublease (including any renewal notices delivered thereunder) and any
guaranty given with respect thereto has been furnished or made available to the
Investor.

(d) Except in each case as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, all Leased Real
Property is in good and usable condition, subject to normal wear and tear and
normal industry practice with respect to maintenance, and has such rights of
egress and ingress, and such easements, rights of way and grants, as are
necessary to allow such real property to be operated, and the business of the
Company conducted with respect thereto to be conducted, as now operated and
conducted. Except in each case as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, to the Company’s
knowledge, no improvement on any Leased Real Property encroaches on an adjacent
property owner’s property, and no property owner’s property encroaches on any
Leased Real Property. The Leased Real Property is all of the material real
property assets which are used in or necessary to the continued conduct of the
Company’s business as it is currently operated.

(e) Except in each case as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) the Company, with
respect to the Leased Real Property, has not violated (or will not violate with
notice or the passing of time or both) any zoning, subdivision or building Law
applicable thereto, including all applicable health, fire and safety Laws,
ordinances and administrative regulations and (ii) the Company has not violated
(or will not violate with notice or the passing of time or both) any covenants,
conditions or restrictions contained in any easement, restrictive covenant or
other similar instrument or agreement affecting the Leased Real Property. As of
the date hereof the Company has not received from any Governmental Authority or
any other person any written notice of any current or potential material
violation of or material noncompliance with any of the matters set forth in
clauses (i) and (ii) of the immediately preceding sentence.

(f) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, there is no pending or, to the
knowledge of the Company, threatened condemnation or eminent domain proceeding
or changes in zoning affecting the Leased Real Property that would adversely
affect the use, operation, maintenance, enjoyment or value thereof in any
material respect.

 

SECURITIES PURCHASE AGREEMENT

Page 13



--------------------------------------------------------------------------------

SECTION 3.14 Intellectual Property.

(a) Section 3.14(a) of the Disclosure Schedule sets forth a true and complete
list of all (i) registered trademarks, service marks and applications therefor,
(ii) registered copyrights and applications therefor, (iii) issued patents and
applications therefor and (iv) domain names, in each case, that are owned by the
Company (collectively, the “Registered IP”), including an indication for each
such item of Registered IP, as applicable, the application or registration
number, date and jurisdiction or filing or issuance, and the identity of the
current applicant or registered owner.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Company owns, or otherwise
have a valid right to use, free and clear of all Liens (other than Permitted
Liens and encumbrances arising pursuant to license agreements), all Intellectual
Property used or held for use in connection with the operation of its business
as presently or as contemplated to be conducted (“Company Intellectual
Property”) and (ii) there are no other items of Intellectual Property that are
material to or necessary for the operation of the Company’s business or for the
continued operation of the Company’s business immediately after the consummation
of the Transactions in substantially the same manner as operated prior to the
consummation of the Transactions.

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Company and the operation of
its business does not, and has not, infringed, misappropriated or otherwise
violated or conflicted with the Intellectual Property rights of any other
person, (ii) there is no action or claim pending, asserted or threatened against
the Company concerning any of the foregoing or otherwise concerning any Company
Intellectual Property, nor has the Company received any notification that a
license under any other person’s Intellectual Property is or may be required and
(iii) no person is engaging in any activity that infringes, misappropriates or
otherwise violates or conflicts with any Company Intellectual Property.

(d) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Company has taken reasonable
measures to maintain the confidentiality and value of all confidential
information and other confidential Intellectual Property used or held for use in
connection with the operation of its business and (ii) no confidential
information, trade secrets or other confidential Intellectual Property have been
disclosed by the Company to any person except pursuant to valid and appropriate
non-disclosure and/or license agreements that have not been breached.

(e) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Company Intellectual Property is
(i) valid, subsisting and enforceable, (ii) currently in compliance with any and
all formal legal requirements necessary to maintain the validity and
enforceability thereof and (iii) not subject to any outstanding order, judgment,
injunction, decree, ruling or agreement adversely affecting the Company’s use
thereof or rights thereto, or that would impair the validity or enforceability
thereof. Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Registered IP is currently in
compliance with any and all formal legal requirements necessary to record and
perfect the Company’s interest therein and the chain of title thereof.

(f) Except as set forth in Section 3.14(f) of the Disclosure Schedule, or except
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (i) no university, military, educational institution,
research center, Governmental Authority, or other organization (each, an “R&D
Sponsor”) has sponsored research and development conducted by the Company, or
has any claim of right to, ownership of or other Lien on any Company
Intellectual Property, (ii) no research and development conducted by or for the
Company’s business was performed by a graduate student or employee of any R&D
Sponsor and (iii) the Company has not participated in any standards-setting
activities or joined any standards setting or similar organization that would
affect the proprietary nature of any Company Intellectual Property or restrict
the ability of the Company to enforce, license or exclude others from using any
Company Intellectual Property.

 

SECURITIES PURCHASE AGREEMENT

Page 14



--------------------------------------------------------------------------------

(g) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) to the knowledge of the Company,
no employee, independent contractor, or agent of the Company is in default or
breach of any term of any employment agreement, non-disclosure agreement,
assignment of invention agreement or similar agreement relating to the
protection, ownership, development, use or transfer of Company Intellectual
Property or any other Intellectual Property and (ii) to the extent that any
Intellectual Property has been conceived, developed or created for the Company
by any other person, the Company has executed valid and enforceable written
agreements with such person with respect thereto transferring to the Company the
entire and unencumbered right, title and interest therein and thereto by
operation of law or by valid written assignment.

(h) The execution and delivery by the Company of this Agreement and the
Registration Rights Agreement do not, and the performance of its obligations
hereunder and thereunder will not, adversely affect the validity of, or the
Company rights in, any Company Intellectual Property.

SECTION 3.15 Taxes.

(a) Filing of Tax Returns. The Company has timely filed with the appropriate
taxing authorities all Tax Returns required to be filed through the date hereof
(after giving effect to any filing extension properly granted by a Governmental
Authority having authority to do so or otherwise permitted by applicable Law).
All such Tax Returns are true, complete and accurate. All income Taxes and other
material Taxes due and owing by the Company on or before the date hereof
(whether or not shown on any Tax Return) have been paid. The Company is not
doing business in and is not engaged in a trade or business in any jurisdiction
in which Tax Returns have not been filed. No claim has ever been made by a
Governmental Authority in a jurisdiction where the Company does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction.

(b) Reserves for Taxes. The unpaid Taxes of the Company (i) did not, as of the
dates of the financial statements contained in the SEC Reports filed with the
SEC prior to the date of this Agreement, exceed the reserve for Tax liability
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) included in the balance sheets
contained in such financial statements, and (ii) will not exceed that reserve as
adjusted for operations and transactions through the Closing, subject to such
exceptions as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Since the date of the most recent
financial statement contained in the SEC Reports filed with the SEC prior to the
date of this Agreement, the Company has not incurred any liability for Taxes
outside the ordinary course of business or otherwise inconsistent with past
custom and practice.

(c) Claims and Provisions of Tax Returns. No deficiencies for Taxes against the
Company have been claimed or assessed in writing by a Governmental Authority.
There are no pending or, to the knowledge of any of the Company, threatened
audits, assessments, adjustments or other Actions for or relating to any
liability in respect of Taxes of the Company, and there are no matters under
discussion with any Governmental Authority, or known to the Company, with
respect to Taxes that are likely to result in any additional liability for Taxes
with respect to the Company. None of the Company or, to the knowledge of the
Company, any of its predecessors, has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency (other than as a result of a valid extension of time to
file a Tax Return).

 

SECURITIES PURCHASE AGREEMENT

Page 15



--------------------------------------------------------------------------------

(d) Liens. There are no Liens for Taxes other than Permitted Liens on any assets
of the Company.

(e) Tax Sharing Agreements. There are no Tax sharing or allocation agreements or
similar arrangements (including indemnity arrangements) with respect to or
involving the Company, and, after the date of the Closing, the Company shall not
be bound by any such Tax sharing or allocation agreements or similar
arrangements or have any liability thereunder for amounts due in respect of
periods prior to the date of the Closing.

(f) Other Entity Liability. The Company has not been a member of an affiliated
group filing a consolidated federal income Tax Return. The Company does not have
any liability for the Taxes of any person (other than Taxes of the Company)
(i) under Treasury Regulation Section 1.1502-6 (or any similar provision of
state or local Law), (ii) as a transferee or successor, (iii) by contract, or
(iv) otherwise.

(g) Withholding Taxes. The Company has withheld, collected and deposited all
Taxes required under applicable Law to have been withheld, collected and
deposited in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party.

(h) Tax Shelters. The Company has not entered into any transaction identified as
a “reportable transaction” or a “listed transaction” for purposes of Treasury
Regulations Sections 1.6011-4(b) or 301.6111-2(b).

(i) Ownership Changes. The Company has not undergone any ownership change since
its inception that would cause an annual limitation on the utilization of its
net operating losses pursuant to Section 382 of the Code, subject to such
exceptions as would not materially decrease the amount of its net operating
losses utilized in such prior taxable years.

(j) Transfer Tax. No Tax or duty (including any stamp, registration,
documentation, transfer or other similar Tax or duty and any Tax or duty on
capital gains or income, whether chargeable on a withholding basis or otherwise)
is payable by the Investor or the Company in connection with the Transactions.

(k) Documentation. During the applicable statute of limitations period for
Taxes, the Company and, to the knowledge of the Company, its predecessors, have
properly maintained documentation for all Taxes and Tax Returns.

SECTION 3.16 Environmental Matters. (i) The Company is not in violation of, and
is not subject to any liability with respect to, any Environmental Law;
(ii) there has not been a Release of any Hazardous Substances at any properties
operated by the Company; (iii) to the knowledge of the Company, the Company is
not liable for any off-site Releases of Hazardous Substances; (iv) the Company
has all Permits, licenses and other authorizations required for its current
operations under any Environmental Law and is in compliance with all such
Permits, licenses and authorizations; (v) the Company has not received any
notice, demand, letter, claim or request for information alleging that the
Company, any property operated by the Company or any of its current operations
is in violation of, or liable under, any Environmental Law; (vi) the Company
(A) has not entered into or agreed to any consent decree or order and is not
subject to any judgment, decree or judicial order relating to compliance with
Environmental Laws, any Permits,

 

SECURITIES PURCHASE AGREEMENT

Page 16



--------------------------------------------------------------------------------

licenses or authorizations under Environmental Laws or the investigation,
remediation or removal of Hazardous Substances and, to the knowledge of the
Company, no investigation, litigation or other proceeding is pending or
threatened with respect thereto and (B) is not an indemnitor in connection with
any claim asserted in writing by any third-party indemnitee for any liability
under any Environmental Law or relating to any Hazardous Substances and
(vii) the execution and delivery by the Company of this Agreement and the
Registration Rights Agreement, and the performance of its obligations hereunder,
does not require any action with regard to, any property operated by the
Company, pursuant to any so-called property transfer law, including the New
Jersey Industrial Site Recovery Act.

SECTION 3.17 Contracts; Debt Instruments. The Company is not a party to or bound
by any contract:

(i) which contains any non-compete provisions with respect to any line of
business or any or geographic area with respect to the Company or any of the
Company’s current or planned affiliates, or restricts the conduct of any line of
business by the Company or any of the Company’s current or planned affiliates or
any geographic area in which the Company or any of the Company’s current or
planned affiliates may conduct business, in each case in any material respect,

(ii) which would prohibit or materially delay the consummation of the
Transactions,

(iii) which, as of the date hereof, is a “material contract” (as such term is
defined in Item 601(b)(10) of Regulation S-K of the SEC) and has not been filed
with the SEC, or

(iv) which, as of the date hereof,

(A) involves aggregate annual expenditures or other payments in excess of
$500,000, except (1) those contracts cancelable (without material penalty, cost
or other liability) within ninety (90) days and (2) purchase orders for
inventory entered into in the ordinary course of business consistent with past
practice,

(B) contain minimum purchase conditions or requirements or other terms that
restrict or limit the purchasing relationships of the Company, except (1) those
contracts cancelable (without material penalty, cost or other liability) within
ninety (90) days and (2) purchase orders for inventory entered into in the
ordinary course of business consistent with past practice, or

(C) concerns any material Company Intellectual Property.

Each contract of the type described above in this Section 3.17, whether or not
filed as an exhibit to any SEC Report or otherwise set forth in Section 3.17 of
the Disclosure Schedule, is referred to herein as a “Company Material Contract.”
Each Company Material Contract is valid and binding on the Company and, to the
Company’s knowledge, each other party thereto, and in full force and effect, and
the Company has in all material respects performed all obligations required to
be performed by it to the date hereof under each Company Material Contract and,
to the Company’s knowledge, each other party to each Company Material Contract
has in all material respects performed all obligations required to be performed
by it under such Company Material Contract, except as would not, individually or
in the aggregate, reasonably be expected to (1) prevent or materially delay
consummation of the Transactions, (2) otherwise prevent or materially delay
performance by the Company of any of its material obligations under this
Agreement or the Registration Rights Agreement or (3) result in a Material
Adverse Effect.

 

SECURITIES PURCHASE AGREEMENT

Page 17



--------------------------------------------------------------------------------

The Company does not know of, nor has it received notice of, any violation or
default under (or any condition which with the passage of time or the giving of
notice would cause such a violation of or default under) any Company Material
Contract or any other contract to which it is a party or by which it or any of
its properties or assets is bound, except for violations or defaults that would
not, individually or in the aggregate, reasonably be expected to (1) prevent or
materially delay consummation of the Transactions, (2) otherwise prevent or
materially delay performance by the Company of any of its material obligations
under this Agreement or the Registration Rights Agreement or (3) result in a
Material Adverse Effect.

SECTION 3.18 Related Party Transactions. Other than as disclosed in the SEC
Reports or otherwise set forth on Section 3.18 of the Disclosure Schedule, the
Company is not a party to any agreement or arrangement with or for the benefit
of any person who, to the Company’s knowledge, is a holder of 5% or more of the
outstanding equity securities of the Company or any officer, director, partner
or affiliate of any such person.

SECTION 3.19 Insurance. The Company maintains, with reputable insurers or
through self-insurance, insurance in such amounts, including deductible
arrangements, and of such a character as is customary for companies engaged in
the same or similar business. All policies of title, fire, liability, casualty,
business interruption, workers’ compensation and other forms of insurance
including directors and officers insurance, held by the Company as of the date
hereof, are in full force and effect in accordance with their terms. The Company
is not in default under any provisions of any such policy of insurance and the
Company has not received notice of cancellation of any such insurance.

SECTION 3.20 Controls. The Company has established and maintains, to the extent
required by Rule 13a-15 of the Exchange Act, (i) a system of internal control
over financial reporting that is sufficient to ensure that (A) transactions are
executed in accordance with management’s general or specific authorizations,
(B) transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP and to maintain asset accountability,
(C) access to assets is permitted only in accordance with management’s general
or specific authorization, (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences and (E) records are maintained that in
reasonable detail accurately and fairly reflect the transactions and
dispositions of the Company’s assets and (ii) a system of disclosure controls
and procedures (as defined in the Exchange Act) that is sufficient to ensure
that all material information required to be disclosed by the Company in the SEC
Reports is recorded, processed, summarized and reported, within the time periods
specified in the rules and forms of the SEC, including controls and procedures
designed to ensure that information required to be disclosed by the Company in
the SEC Reports is accumulated and communicated to the Company’s management, as
appropriate to allow timely decisions regarding required disclosure. The Company
has disclosed, and will continue to disclose, based on its most recent
evaluation, to the Company’s external auditors, the audit committee of the Board
and to the Investor (i) any potential significant deficiencies and potential
material weaknesses in the design or operation of its systems of internal
control over financial reporting which are reasonably expected to adversely
affect in any material respect the Company’s ability to record, process,
summarize and report financial information and (ii) any fraud or allegation of
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal controls over financial
reporting. There have been no changes in the Company’s disclosure controls and
procedures or internal control over financial reporting. The Company is in
compliance with all applicable provisions of Section 404 of the Sarbanes-Oxley
Act of 2002 (“SOX”).

SECTION 3.21 Private Offering. None of the Company or anyone acting on its
behalf has offered or sold or will offer or sell any securities, or has taken or
will take any other action that would reasonably be expected to subject the
offer, issuance or sale of the Shares, as contemplated hereby, to the
registration provisions of the Securities Act.

 

SECURITIES PURCHASE AGREEMENT

Page 18



--------------------------------------------------------------------------------

SECTION 3.22 Vote Required. No vote of the holders of any class or series of
capital stock or other Equity Interests of the Company is necessary to approve
the issuance of the Shares.

SECTION 3.23 Section 203 of the DGCL; Takeover Statute. The Board has taken all
actions necessary or advisable to ensure that Section 203 of the DGCL does not
apply to any of the Transactions (including the purchase of the Shares
hereunder). The execution, delivery and performance of this Agreement and the
Registration Rights Agreement will not cause to be applicable to the Company any
“fair price,” “moratorium,” “control share acquisition” or other similar
antitakeover statute or regulation enacted under state or federal Laws.

SECTION 3.24 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

As an inducement to the Company to enter into this Agreement, the Investor
hereby represents and warrants to the Company that:

SECTION 4.01 Organization. The Investor is a corporation duly organized and
validly existing under the Laws of the Kingdom of Norway.

SECTION 4.02 Authority. The Investor has all necessary power and authority to
execute and deliver this Agreement and the Registration Rights Agreement, to
perform its obligations hereunder and thereunder and to consummate the
Transactions. The Investor’s execution and delivery of this Agreement and the
Registration Rights Agreement and the consummation by it of the Transactions
have been duly and validly authorized by all necessary corporate action, and no
other corporate proceedings on the part of the Investor are necessary to
authorize this Agreement or the Registration Rights Agreement or to consummate
the Transactions. This Agreement and the Registration Rights Agreement have been
duly and validly executed and delivered by the Investor and, assuming due
authorization, execution and delivery by the Company, this Agreement and the
Registration Rights Agreement constitute a legal, valid and binding obligation
of the Investor enforceable against it in accordance with their respective
terms.

SECTION 4.03 No Conflict; Required Filings and Consents.

(a) The execution and delivery by the Investor of this Agreement and the
Registration Rights Agreement do not, and the performance of its obligations
hereunder and thereunder will not, (i) conflict with or violate its
organizational documents, (ii) assuming that all consents, approvals,
authorizations and other actions described in subsection (b) have been obtained
and all filings and obligations described in subsection (b) have been made,
conflict with or violate any Law applicable to it or by which any of its
properties or assets is bound or affected or (iii) result in any breach of, or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
or other encumbrance on any of its properties or assets pursuant to, any note,
bond,

 

SECURITIES PURCHASE AGREEMENT

Page 19



--------------------------------------------------------------------------------

mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which it is a party or by which it or any of
its properties or assets is bound or affected, except, with respect to clauses
(ii) and (iii), for any such conflicts, violations, breaches, defaults or other
occurrences which would not, individually or in the aggregate, reasonably be
expected to (1) prevent or materially delay consummation of the Transactions,
(2) otherwise prevent or materially delay its performance of any of its material
obligations under this Agreement or the Registration Rights Agreement or
(3) have a material adverse effect on the Investor.

(b) The execution and delivery by the Investor of this Agreement and the
Registration Rights Agreement do not, and the performance of its obligations
hereunder and thereunder will not, require any consent, approval, authorization
or permit of, or filing with, or notification to, any Governmental Authority,
except (i) for (A) applicable requirements, if any, of the Exchange Act and Blue
Sky Laws, and (B) any filings required under the rules and regulations of Nasdaq
and (ii) where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not, individually or in
the aggregate, reasonably be expected to (1) prevent or materially delay
consummation of the Transactions, (2) otherwise prevent or materially delay its
performance of any of its material obligations under this Agreement or the
Registration Rights Agreement or (3) have a material adverse effect on the
Investor.

SECTION 4.04 Investment Purpose. The Investor is acquiring the Shares for its
own account solely for the purpose of investment and not with a view to, or for
resale in connection with, any distribution of the Shares or any interest
therein.

SECTION 4.05 Status of Shares; Limitations on Transfer and Other Restrictions.
The Investor acknowledges and understands that (i) the Shares have not been and
will not be registered under the Securities Act or any under any state
securities laws (other than in accordance with the Registration Rights
Agreement) and are being offered and sold in reliance upon federal and state
exemptions for transactions not involving any public offering, (ii) that such
exemption depends in part upon, and such Shares are being sold in reliance on,
the representations and warranties set forth in this Article IV, (iii) it must
bear the economic risk of its investment in the Shares for an indefinite period
of time because the Shares must be held indefinitely unless subsequently
registered under the Securities Act and applicable state securities laws or
unless an exemption from such registration is available and (iv) a restrictive
legend shall be placed on all certificates evidencing the Shares.

SECTION 4.06 Sophistication and Financial Condition of the Investor. The
Investor is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act, a sophisticated investor and, by virtue of
its business or financial experience, is capable of evaluating the merits and
risks of the investment in the Shares. The Investor has been provided an
opportunity to ask questions of and receive answers from representatives of the
Company concerning the terms and conditions of this Agreement and the purchase
of the Shares contemplated hereby.

SECTION 4.07 Available Funds. The Investor has sufficient funds in its
possession to permit it to acquire and pay for the Shares to be purchased by it
and to perform its obligations under this Agreement.

SECTION 4.08 Ownership of Company Securities. As of the date of this Agreement,
the Investor and its affiliates, taken together, beneficially own 7,298,160
shares of Company Common Stock and 3,655,595 Class B Warrants.

 

SECURITIES PURCHASE AGREEMENT

Page 20



--------------------------------------------------------------------------------

SECTION 4.09 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Investor.

ARTICLE V

CONDUCT OF BUSINESS PENDING THE CLOSING

SECTION 5.01 Conduct of Business by the Company Pending the Closing. The Company
agrees that, between the date of this Agreement and the Closing, except as set
forth in Section 5.01 of the Disclosure Schedule or as contemplated by any other
provision of this Agreement, except as provided below, the business of the
Company shall be conducted in, and the Company shall not take any action except
in, the ordinary course of business consistent with past practice; and the
Company shall use its reasonable efforts to preserve substantially intact the
business organization of the Company, to keep available the services of the
current officers, employees and consultants of the Company and to preserve the
current relationships of the Company with customers, suppliers and other persons
with which the Company has significant business relations. Except as
contemplated by this Agreement and Section 5.01 of the Disclosure Schedule, the
Company shall not, between the date of this Agreement and the Closing, directly
or indirectly, do, or propose to do, any of the following without the prior
written consent of the Investor:

(a) amend or otherwise change its Certificate of Incorporation or Bylaws;

(b) (1) issue, sell, pledge, dispose of, grant, encumber, or authorize the
issuance, sale, pledge, disposition, grant or encumbrance of, any shares of any
class of capital stock or other Equity Interests in or of the Company, or any
options, warrants, convertible securities or other rights of any kind to acquire
any shares of such capital stock or other Equity Interests, or any other
ownership interest (including any phantom interest or other interest represented
by contract), of the Company (except for the issuance of shares of Company
Common Stock issuable pursuant to the terms of the Company Stock Option Plan, as
in effect as of the date of this Agreement) or (2) sell, pledge, dispose of,
transfer, lease, license, guarantee or encumber, or authorize the sale, pledge,
disposition, transfer, lease, license, guarantee or encumbrance of, any material
property or assets of the Company;

(c) reclassify, combine, split, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of its capital stock or other Equity
Interests;

(d) (1) acquire (including by merger, consolidation, or acquisition of stock or
assets or any other business combination) any corporation, partnership, other
business organization or any division thereof or (2) incur any indebtedness for
borrowed money or issue any debt securities or assume, guarantee or endorse, or
otherwise as an accommodation become responsible for, the obligations of any
person, or make any loans or advances, or grant any security interest in any of
its assets except in the ordinary course of business;

(e) adopt, or propose to adopt, or maintain any shareholders’ rights plan,
“poison pill” or other similar plan or agreement, unless the Investor is
exempted from the provisions of such shareholders’ rights plan, “poison pill” or
other similar plan or agreement;

 

SECURITIES PURCHASE AGREEMENT

Page 21



--------------------------------------------------------------------------------

(f) to the extent required or applicable, take any action to exempt or make not
subject to (1) the provisions of Section 203 of the DGCL or (2) any other state
takeover Law or state Law that purports to limit or restrict business
combinations or the ability to acquire or vote shares, any person (other than
the Investor or any of its affiliates) or any action taken thereby, which person
or action would have otherwise been subject to the restrictive provisions
thereof and not exempt therefrom; or

(g) announce an intention, enter into any agreement or otherwise make a
commitment, to do any of the foregoing.

ARTICLE VI

ADDITIONAL AGREEMENTS

SECTION 6.01 Access to Information.

(a) From the date hereof to the Closing and in compliance with applicable Laws,
the Company shall, and shall cause the officers, directors, employees, auditors
and agents of the Company to, afford the officers, employees, accountants,
counsel and other agents of the Investor reasonable access at all reasonable
times to the officers, employees, agents, properties, offices and other
facilities, books and records of the Company, and shall furnish the Investor
with such financial, operating and other data and information as the Investor,
through its officers, employees or agents, may reasonably request.

(b) No investigation pursuant to this Section 6.01 shall affect any
representation or warranty in this Agreement of any party hereto or any
condition to the obligations of the parties hereto.

SECTION 6.02 Further Action; Reasonable Best Efforts; Consents; Filings.

(a) Upon the terms and subject to the conditions hereof, each of the parties
hereto shall use its reasonable best efforts to (i) take, or cause to be taken,
all appropriate action, and to do, or cause to be done, all things necessary,
proper or advisable under applicable Laws to consummate and make effective the
Transactions, (ii) obtain from any Governmental Authorities any consents,
licenses, Permits, waivers, approvals, authorizations or orders required to be
obtained or made by the Investor or the Company, or to avoid any action or
proceeding by any Governmental Authority, in connection with the authorization,
execution and delivery of this Agreement and the Registration Rights Agreement
and the consummation of the Transactions and (iii) make promptly its respective
filings, and thereafter make any other submissions required, in connection with
the Transactions, under (y) the Exchange Act, and any other applicable federal
or state securities Laws and (z) any other applicable Law; provided, however,
that the Investor and the Company shall cooperate with each other in connection
with the making of all such filings, including providing copies of all such
documents to the non-filing party and its advisors prior to filing and, if
requested, to accept all reasonable additions, deletions or changes suggested in
connection therewith.

(b) The parties hereto shall cooperate and assist one another in connection with
all actions to be taken pursuant to Section 6.02(a), including the preparation
and making of the filings referred to therein and, if requested, amending or
furnishing additional information thereunder, including, subject to applicable
Law, providing copies of all related documents to the non-filing party and their
advisors prior to filing, and to the extent practicable neither of the parties
will file any such document or have any communication with any Governmental
Authority without prior consultation with the other party. Each party shall keep
the other party apprised of the content and status of any communications with,
and communications from, any Governmental Authority with respect to the
Transactions. To the extent practicable and permitted by a Governmental
Authority, each party hereto shall permit representatives of the other party to
participate in meetings (whether by telephone or in person) with such
Governmental Authority.

 

SECURITIES PURCHASE AGREEMENT

Page 22



--------------------------------------------------------------------------------

(c) Each of the parties hereto agrees to cooperate and use its reasonable best
efforts to defend through litigation on the merits any Action, including any
administrative or judicial Action, asserted by any party in order to avoid the
entry of, or to have vacated, lifted, reversed, terminated or overturned any
decree, judgment, injunction or other order (whether temporary, preliminary or
permanent) that in whole or in part restricts, prevents or prohibits
consummation of the Transactions, including by vigorously pursuing all available
avenues of administrative and judicial appeal.

(d) The Company and the Investor shall give any notices to third parties, and
use all reasonable efforts to obtain any third party consents, (i) necessary,
proper or advisable to consummate the Transactions or (ii) required to be
disclosed in the Disclosure Schedule. In the event that either party shall fail
to obtain any third party consent described in the first sentence of this
Section 6.02(d), such party shall use all reasonable efforts, and shall take any
such actions reasonably requested by the other party hereto, to minimize any
adverse effect upon the Company and the Investor, and their respective
businesses resulting, or which would reasonably be expected to result after the
Closing from the failure to obtain such consent.

(e) From the date of this Agreement until the Closing, the Company shall
promptly notify the Investor in writing of any pending or, to the knowledge of
the Company, threatened Action by any Governmental Authority or any other person
(i) challenging or seeking material damages in connection with the Transactions
or (ii) seeking to restrain or prohibit the consummation of the Transactions,
which in either case would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect prior to or after the Closing.

SECTION 6.03 Public Announcements. The Investor and the Company agree that no
public release or announcement concerning the Transactions shall be issued by
either party without the prior consent of the other party (which consent shall
not be unreasonably withheld), except as such release or announcement may be
required by Law or the rules or regulations of Nasdaq, in which case the party
required to make the release or announcement shall use its best efforts to allow
the other party reasonable time to comment on such release or announcement in
advance of such issuance.

SECTION 6.04 Cooperation. The Company and the Investor shall coordinate and
cooperate in connection with (i) determining whether any action by or in respect
of, or filing with, any Governmental Authority is required, or any actions,
consents, approvals or waivers are required to be obtained from parties to any
Company Material Contracts, in connection with the consummation of the
Transactions and (ii) seeking any such actions, consents, approvals or waivers
or making any such filings, furnishing information required in connection
therewith and timely seeking to obtain any such actions, consents, approvals or
waivers.

SECTION 6.05 Certain Notices. From and after the date of this Agreement until
the Closing, each party shall promptly notify the other party of (i) the
occurrence, or non-occurrence, of any event or any breach or misrepresentation
that would reasonably be expected to cause any condition to the obligations of
such party to effect the Transactions not to be satisfied or (ii) the failure of
such party to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it pursuant to this Agreement or the Registration
Rights Agreement that would reasonably be expected to result in any condition to
the obligations of such party to effect the Transactions not to be satisfied;
provided, however, that the delivery of any notice pursuant to this Section 6.05
shall not cure any breach of any representation or warranty requiring disclosure
of such matter prior to the date of this Agreement or otherwise limit or affect
the remedies available hereunder to the party receiving such notice.

 

SECURITIES PURCHASE AGREEMENT

Page 23



--------------------------------------------------------------------------------

SECTION 6.06 FIRPTA. For so long as the Investor owns an Equity Interest in the
Company, the Company agrees to use its reasonable best efforts to produce and
deliver to the Investor, upon the Investor’s written request, certification of
the Company’s status as a non-U.S. real property interest (as defined in
Section 897(c) of the Code) in the form and with respect to the applicable
period as specified in Treasury Regulation Section 1.897-2(h), or any successor
provision. This covenant shall survive the Closing.

ARTICLE VII

CONDITIONS

SECTION 7.01 Conditions to the Obligations of Each Party. The obligations of
each party to effect the Transactions shall be subject to the satisfaction or
waiver, at or prior to the Closing, of the following conditions:

(a) No Order. No Governmental Authority in the United States shall have enacted,
issued, promulgated, enforced or entered any Law (whether temporary, preliminary
or permanent) which is then in effect and has the effect of making the
Transactions illegal or otherwise restricting, preventing or prohibiting
consummation of the Transactions; and

(b) Court Proceedings. No Action shall be pending or threatened before any
Governmental Authority wherein an unfavorable injunction, judgment, order,
decree, ruling or charge would reasonably be expected to (A) (1) prevent
consummation of the Transactions, (2) cause the Transactions to be rescinded
following consummation thereof or (3) materially adversely affect the rights and
powers of the Investor to own the Shares and exercise all of its rights as a
stockholder of the Company, and, in each case, no such injunction, judgment,
order, decree, ruling or charge shall be in effect or (B) cause or require the
payment by the Company (including as the result of the acceleration, or other
obligation to repay prior to scheduled maturity, any indebtedness) or, to the
extent such Action relates to the Company or the Transactions, the Investor, of
damages, fines or other penalties or awards that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; provided,
however, that, in each case, any such threatened Action would reasonably be
expected to be adversely determined against the Company, the Investor or their
respective affiliates.

SECTION 7.02 Conditions to the Obligations of the Investor. The obligations of
the Investor to consummate the Transactions shall be subject to the satisfaction
or waiver of the following additional conditions:

(a) Public Offering. The Public Offering shall have been completed;

(b) Representations and Warranties. Each of the representations and warranties
of the Company contained in this Agreement that are qualified by materiality or
Material Adverse Effect shall be true and correct as of the date hereof and as
of the Closing as though made on and as of the Closing (except that those
representations and warranties which address matters only as of a particular
date need only be true and correct as of such date), and all representations and
warranties which are not so qualified shall be true and correct in all material
respects (except that those representations and warranties which address matters
only as of a particular date need only remain true and correct in all material
respects as of such date);

 

SECURITIES PURCHASE AGREEMENT

Page 24



--------------------------------------------------------------------------------

(c) Agreements and Covenants. The Company shall have performed, in all material
respects, all obligations and complied with, in all material respects, its
agreements and covenants to be performed or complied with by it under this
Agreement on or prior to the Closing; and

(d) Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of this Agreement.

SECTION 7.03 Conditions to the Obligations of the Company. The obligations of
the Company to consummate the Transactions shall be subject to the satisfaction
or waiver of the following additional conditions:

(a) Representations and Warranties. Each of the representations and warranties
of the Investor contained in this Agreement that are qualified by materiality or
material adverse effect shall be true and correct as of the date hereof and as
of the Closing as though made on and as of the Closing (except that those
representations and warranties which address matters only as of a particular
date need only be true and correct as of such date), and all representations and
warranties which are not so qualified shall be true and correct in all material
respects (except that those representations and warranties which address matters
only as of a particular date need only remain true and correct in all material
respects as of such date); and

(b) Agreements and Covenants. The Investor shall have performed, in all material
respects, all obligations or complied with, in all material respects, all
agreements and covenants to be performed or complied with by it under this
Agreement on or prior to the Closing.

ARTICLE VIII

TERMINATION, AMENDMENT AND WAIVER

SECTION 8.01 Termination. This Agreement may be terminated (the date of any such
termination, the “Termination Date”):

(a) By mutual written consent of the Investor and the Company;

(b) By the Investor if the Public Offering has not been completed by October 31,
2009; or

(c) By the Investor, if, since the date of this Agreement, there shall have been
any event, development or change of circumstance that constitutes, has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and such Material Adverse Effect is not cured within
twenty (20) days after the Company receives written notice thereof from the
Investor.

SECTION 8.02 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.01, this Agreement shall forthwith become void,
and there shall be no liability or obligation on the part of any party hereto,
except (i) with respect to Article VI and Article IX, which shall survive any
such termination and remain in full force and effect and (ii) with respect to
any liabilities or damages incurred or suffered by a party as a result of the
material breach by the other party of any of its representations, warranties,
covenants or other agreements set forth in this Agreement or the Registration
Rights Agreement.

 

SECURITIES PURCHASE AGREEMENT

Page 25



--------------------------------------------------------------------------------

SECTION 8.03 Fees and Expenses. All Expenses incurred in connection with this
Agreement and the Transactions shall be paid by the party incurring such
Expenses, whether or not the Transactions are consummated; provided, however
that the Company shall pay all SEC and other regulatory filing fees incurred.

SECTION 8.04 Amendment. This Agreement may be amended by the parties hereto at
any time prior to the Closing. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

SECTION 8.05 Waiver. At any time prior to the Closing, either party hereto may
(i) extend the time for the performance of any obligation or other act of the
other party hereto, (ii) waive any inaccuracy in the representations and
warranties contained herein or in any document delivered pursuant hereto and
(iii) waive compliance with any agreement or condition contained herein. Any
such extension or waiver shall be valid if set forth in an instrument in writing
signed by the party to be bound thereby.

ARTICLE IX

GENERAL PROVISIONS

SECTION 9.01 Survival of Representations and Warranties; Indemnification.

(a) All representations and warranties contained in this Agreement shall be
deemed made at the Closing as if made at such time and shall survive for twelve
(12) months after having been made or deemed made, except that (i) with respect
to claims asserted pursuant to this Section 9.01 before the expiration of the
applicable representation or warranty, such claims shall survive until the date
they are finally liquidated or otherwise resolved, (ii) Section 3.15 shall
survive until 120 days after the expiration of the applicable statute of
limitations for the Tax liabilities in question and (iii) Sections 3.01, 3.02,
3.03, 3.04, 3.05(a)(i), 3.16, 4.01, 4.02 and 4.03(a)(i) shall survive
indefinitely. A claim shall be made or commenced hereunder by the Indemnified
Party delivering to the Indemnifying Party a written notice specifying in
reasonable detail the nature of the claim, the amount claimed (if known or
reasonably estimable), and the factual basis for the claim.

(b) The Company agrees to indemnify and hold harmless the Investor and its
officers, directors, employees, duly authorized agents and affiliates from and
against all losses, claims, damages, diminution in value of the Shares, expenses
(including reasonable counsel fees and disbursements) or liabilities (“Losses”)
that are related to or arise out of (1) any breach by the Company of any of its
representations or warranties in this Agreement or (2) failure to perform any of
the covenants or agreements made by the Company in this Agreement. The term
“Losses” as used in this Section 9.01 is not limited to matters asserted by
third parties against an Indemnified Party, but includes Losses incurred or
sustained by an Indemnified Party in the absence of third party claims, and
shall be net of any Tax benefit available to the Indemnified Party.

(c) The Investor agrees to indemnify and hold harmless the Company and its
officers, directors, employees, duly authorized agents and affiliates from and
against all Losses that are related to or arise out of (1) any breach by the
Investor of any of its representations or warranties in this Agreement or
(2) failure to perform any of the covenants or agreements made by the Investor
in this Agreement.

 

SECURITIES PURCHASE AGREEMENT

Page 26



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Agreement: (i) an
Indemnifying Party shall not be liable for any claim for indemnification
pursuant to this Section 9.01 with respect to any breach of any representation
or warranty, unless and until the aggregate amount of indemnifiable Losses which
may be recovered from the Indemnifying Party equals or exceeds $250,000, after
which the Indemnifying Party shall be liable for the entire aggregate amount of
any such indemnifiable Losses; (ii) no Losses may be claimed under Section 9.01
by any Indemnified Party or shall be included in calculating the aggregate
Losses set forth in clause (i) above other than Losses in excess of $100,000
resulting from any single claim or aggregated claims arising out of the same
facts, events or circumstances; (iii) with respect to any breach of any
representation or warranty, the maximum amount of indemnifiable Losses which may
be recovered from an Indemnifying Party arising out of or resulting from the
causes set forth in Section 9.01 shall be an amount equal to the Purchase Price
and (iv) neither party hereto shall have any liability under any provision of
this Agreement or the Registration Rights Agreement for any punitive damages.

(e) A party claiming indemnification under this Agreement (an “Indemnified
Party”) with respect to any claims asserted against the Indemnified Party by a
third party (“Third Party Claim”) that would give rise to a right of
indemnification under this Agreement shall promptly (i) notify the party from
whom indemnification is sought (the “Indemnifying Party”) of the Third Party
Claim and (ii) transmit to the Indemnifying Party a written notice (“Claim
Notice”) describing in reasonable detail the nature of the Third Party Claim, a
copy of all papers served with respect to such claim (if any) and the basis of
the Indemnified Party’s request for indemnification under this Agreement.
Failure to provide such Claim Notice shall not affect the right of the
Indemnified Party’s indemnification hereunder, except to the extent the
Indemnifying Party demonstrates actual and material prejudice as a result of
such failure. The Indemnifying Party shall have the right to defend the
Indemnified Party against such Third Party Claim provided that such Indemnifying
Party has acknowledged in writing its obligation to fully indemnify the
Indemnified Party with respect to such Third Party Claim pursuant to this
Section 9.01.

(f) If the Indemnifying Party notifies the Indemnified Party that the
Indemnifying Party elects to assume the defense of the Third Party Claim, then
the Indemnifying Party shall have the right to defend such Third Party Claim
with counsel selected by the Indemnifying Party, who is reasonably acceptable to
the Indemnified Party, by all appropriate proceedings, which proceedings shall
be prosecuted reasonably diligently by the Indemnifying Party to a final
conclusion or settled at the discretion of the Indemnifying Party in accordance
with this Section 9.01(f). The Indemnifying Party shall have full control of
such defense and proceedings, including any compromise or settlement thereof,
provided, however, that the Indemnifying Party shall not consent to the entry of
a judgment or enter into any settlement with respect to the matter (i) which
does not contain a complete release of the Indemnified Party, contains a finding
of responsibility or liability on the part of the Indemnified Party or the
violation of any applicable legal requirement, provides any material sanction or
material restriction upon the conduct of any business by the Indemnified Party,
or provides for any relief other than monetary damages which are paid in full by
the Indemnifying Party or (ii) without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably conditioned, withheld
or delayed. If requested by the Indemnifying Party, the Indemnified Party
agrees, at the sole cost and expense of the Indemnifying Party, to cooperate
with the Indemnifying Party and its counsel in contesting any Third Party Claim
which the Indemnifying Party elects to contest, including the making of any
related counterclaim against the person asserting the Third Party Claim or any
cross-complaint against any person. The Indemnified Party may participate in,
but not control, any defense or settlement of any Third Party Claim controlled
by the Indemnifying Party pursuant to this Section 9.01, and the Indemnified
Party shall bear its own costs and expenses with respect to

 

SECURITIES PURCHASE AGREEMENT

Page 27



--------------------------------------------------------------------------------

such participation; provided, however, if in the opinion of counsel of the
Indemnified Party there is a reasonable likelihood of a conflict of interest
between the Indemnifying Party and the Indemnified Party, the Indemnifying Party
shall bear the reasonable costs and expenses of one counsel to the Indemnified
Party in connection with such defense. Notwithstanding the foregoing, the
Indemnifying Party shall not be entitled to assume the defense of any Third
Party Claim if the Third Party Claim seeks an order, injunction or other
equitable relief or relief for other than money damages against the Indemnified
Party that the Indemnified Party reasonably determines, after conferring with
its outside counsel, cannot be separated from any related claim for money
damages.

(g) If the Indemnifying Party fails to notify the Indemnified Party within the
thirty (30) days after receipt of any Claim Notice that the Indemnifying Party
elects to defend the Indemnified Party pursuant to Section 9.01(f), or if the
Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 9.01(f) but fails to reasonably diligently defend or settle the Third
Party Claim, then the Indemnified Party shall have the right to defend the Third
Party Claim by all appropriate proceedings, which proceedings shall be promptly
and vigorously defended by the Indemnified Party to a final conclusion or
settled (with the reasonable costs and expenses of such defense borne by the
Indemnifying Party). The Indemnified Party shall have full control of such
defense and proceedings; provided, however, that the Indemnified Party may not
enter into any compromise or settlement of such Third Party Claim if
indemnification is to be sought hereunder, without the Indemnifying Party’s
consent, which shall not be unreasonably withheld or delayed. The Indemnifying
Party may participate in, but not control, any defense or settlement controlled
by the Indemnified Party pursuant to this Section 9.01(g), and the Indemnifying
Party shall bear its own costs and expenses with respect to such participation.

(h) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder which does not involve a Third Party Claim, the
Indemnified Party shall promptly transmit to the Indemnifying Party a written
notice (the “Indemnity Notice”) describing in reasonable detail the nature of
the claim, the Indemnified Party’s best estimate of the amount of Losses
attributable to such claim and the basis of the Indemnified Party’s request for
indemnification under this Agreement. If the Indemnifying Party does not notify
the Indemnified Party within thirty (30) days from its receipt of the Indemnity
Notice that the Indemnifying Party disputes such claim (the “Dispute Notice”),
the Indemnifying Party shall be deemed to have accepted and agreed with such
claim. If the Indemnifying Party has disputed such claim, the Indemnifying Party
and the Indemnified Party shall proceed in good faith to negotiate a resolution
to such dispute. If the Indemnifying Party and the Indemnified Party cannot
resolve such dispute in thirty (30) days after delivery of the Dispute Notice,
such dispute shall be resolved by litigation in an appropriate court of
competent jurisdiction.

(i) The parties agree to treat all indemnification payments made under this
Section 9.01 or otherwise under this Agreement as an adjustment to the Purchase
Price or as capital contributions for Tax purposes and that such treatment shall
govern for purposes hereof except to the extent that the Laws of a particular
jurisdiction provide otherwise, in which case such payments shall be made in an
amount sufficient to indemnify the relevant party on an after-Tax basis.

 

SECURITIES PURCHASE AGREEMENT

Page 28



--------------------------------------------------------------------------------

SECTION 9.02 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by telecopy,
by a recognized overnight courier service or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 9.02):

if to the Investor:

Norsk Hydro Produksjon AS

Drammensveien 260

N-0240 Oslo

Norway

Facsimile:   + 47 22 53 75 82 Attention:   Rolf Torgeir Aase

with a copy to:

Shearman & Sterling LLP

Broadgate West

9 Appold Street

London EC2A 2AP

United Kingdom

Facsimile:   +44 (0) 207 655-5216 Attention:   Sean J. Skiffington

if to the Company:

Ascent Solar Technologies, Inc.

12300 N. Grant St.

Thornton, CO 80241-3120

United States

Facsimile:   +1 (720) 872-5077 Attention:   Farhad Moghadam, President and Chief
Executive Officer

with a copy to:

Holland & Knight LLP

2300 U.S. Bancorp Tower

111 S.W. Fifth Avenue

Portland, Oregon 97204

United States

Facsimile:   +1 (503) 241-8014 Attention:   Mark A. von Bergen   David C. Wang

SECTION 9.03 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the fullest extent
possible.

SECTION 9.04 Entire Agreement; Assignment. This Agreement and the Registration
Rights Agreement constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and undertakings, both written and oral, between the parties with
respect to the subject matter hereof and thereof. This Agreement shall

 

SECURITIES PURCHASE AGREEMENT

Page 29



--------------------------------------------------------------------------------

not be assigned by operation of law or otherwise; provided, however, that the
Investor may assign its right, title and interest under this Agreement to any of
its affiliates; provided further, however, that no such assignment shall relieve
the Investor of any of its obligations hereunder.

SECTION 9.05 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

SECTION 9.06 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.

SECTION 9.07 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware. All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in any Delaware state or federal court, in each case
sitting in the City of Wilmington, New Castle County. The parties hereto hereby
(a) submit to the exclusive jurisdiction of any Delaware state or federal court,
in each case sitting in the City of Wilmington, New Castle County, for the
purpose of any Action arising out of or relating to this Agreement brought by
any party hereto and (b) irrevocably waive, and agree not to assert by way of
motion, defense or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper or
that this Agreement or the Transactions may not be enforced in or by any of the
above-named courts.

SECTION 9.08 Waiver of Jury Trial. Each of the parties hereto hereby waives to
the fullest extent permitted by applicable Law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the Transactions. Each of the
parties hereto (a) certifies that no representative, agent or attorney of the
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce that foregoing waiver and
(b) acknowledges that it and the other party hereto have been induced to enter
into this Agreement and the Transactions, as applicable, by, among other things,
the mutual waivers and certifications in this Section 9.08.

SECTION 9.09 Attorneys’ Fees. If any legal action is brought by reason of any
breach of any covenant, condition or agreement of the parties in this Agreement
or the Registration Rights Agreement, the prevailing party shall be entitled to
recover from the other party to the action all costs and expenses of suit,
including attorneys’ fees.

SECTION 9.10 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

SECURITIES PURCHASE AGREEMENT

Page 30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

NORSK HYDRO PRODUKSJON AS By:   /s/    EINAR RIDDERVOLD         Name:   Einar
Riddervold Title:   Authorized Representative / Director ASCENT SOLAR
TECHNOLOGIES, INC. By:   /s/    FARHAD MOGHADAM         Name:   Farhad Moghadam
Title:   President and Chief Executive Officer

 

SECURITIES PURCHASE AGREEMENT

Page 31



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT